Title: Thomas Jefferson: Notes on Value of Lots in Beverley Town (Westham), [ca. 22 May 1817]
From: 
To: 


          
            
              
              ca. 22 May 1817
          
          my lots in Beverly town Nos 57. 107. 108. 151
          1751. June 5. cost 86/ each
          what  worth at 6. p.c. compd int. 1817. June 3
          formula l = arn − 1
          
          
            
              Log. 1.06 = r
              0.0253059
            
            
              Log. 1.06 × 65 (= n − 1)
              1.6448835
            
            
              Log. 86. = a
              1.9344985
            
            
              No 3796.5 s = Log. 
              3.5793820
            
            
                 D.6232.7
              
            
          
          
          
            
              the same at 5. p.c. comp. int.
              to 1797. May 1.
            
            
              and then at 6. p.c.
              to 1817. May 1.
            
          
          
          
          
            
              Log. 1.05 = r
              0.0211893
            
            
              Log. 1.05 × 45 (= n − 1)
              0.9535185
            
            
              Log. 86 = a
              1.9344985
            
            
              No 772.71 s =
              Log. 
              2.8880170
            
            
              D 128.80
              
            
          
          
          2d opern from 1797. to 1817. 20.y. @ 6. p.c.
          
            
              Log. 1.06 = r
              0.0253059
            
            
              Log. 1.06 × 19 (n − 1)
              0.4808121
            
            
              Log. 128.80 = a
              2.8880170
            
            
              No 2337.9 = Log.
              3.23688291
            
            
              Dol. 390.
              
            
          
          128.80 D + 390 D = 518. D 80 c for each lot
          
          the lots generally are 2 ch–24 l = 215.84 f square
          containing half an acre each.
          streets 3. po. wide = 49½ f
          but No 151. the ferry lot is 3431.68 f  = 431 f–8 I extent on the river.
        